     Case 3:20-cv-01601-BEN-MDD Document 14 Filed 12/17/20 PageID.90 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MASON BROWN,                                             Case No.: 20cv1601-BEN-MDD
12                                           Plaintiff,
                                                              AMENDED SCHEDULING ORDER
13   v.                                                       REGULATING DISCOVERY
                                                              AND OTHER PRE-TRIAL
14   DOLLAR TREE STORES, INC.,
                                                              PROCEEDINGS
15                                        Defendant.
16
17          On December 17, 2020, the Court held a status conference in the above-entitled
18   action. After consulting with the attorneys of record for the parties and being advised of
19   the status of the case, and good cause appearing, IT IS HEREBY ORDERED:
20          1.      The Court will hold a telephonic Status Conference on February 17, 2021 at
21   9:30 a.m. with the Honorable Mitchell Dembin, United States Magistrate Judge. Counsel
22   are required to participate. Parties or party representatives are not required to participate.
23   Counsel are ordered to use the dial-in information filed as a separate notice to access the
24   Court’s teleconference service. 1
25
     1
26     The teleconference information sheet can be accessed through ECF using the login information
     assigned to an attorney of record in the case and then selecting the “report” option. On the next screen,
27   the “docket sheet” option should be selected, prompting the user for a PACER login (assigned to the
     attorney of record). Once the PACER login is completed, the case number can be entered which will
28   display the docket sheet for the case and allow the user to open the teleconference information sheet.

                                                          1
                                                                                            20cv1601-BEN-MDD
     Case 3:20-cv-01601-BEN-MDD Document 14 Filed 12/17/20 PageID.91 Page 2 of 4



 1         2.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
 2   all parties on or before March 22, 2021. Any contradictory or rebuttal disclosures within
 3   the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before April 22, 2021.
 4   Unless otherwise stipulated by the parties, the required expert disclosures shall include an
 5   expert report as required by Rule 26(a)(2)(B). If a written report is not required, the
 6   disclosure must provide the information required under Rule 26(a)(2)(C).
 7         3.     All discovery, including expert discovery, shall be completed by all parties
 8   by May 24, 2021. Completed means that interrogatories, requests for production, and
 9   other discovery requests must be served at least thirty (30) days prior to the established
10   cutoff date so that responses thereto will be due on or before the cutoff date. All
11   subpoenas issued for discovery must be returnable on or before the discovery cutoff date.
12   All disputes concerning discovery shall be brought to the attention of the Magistrate
13   Judge no later than thirty (30) days following the date upon which the event giving rise to
14   the dispute occurred. The parties are required to meet and confer regarding all discovery
15   disputes pursuant to the requirements of Local Rule 26.1(a). The parties are to comply
16   with the chambers rules of the Magistrate Judge in bringing discovery before the court.
17         4.     All other pretrial motions must be filed by June 24, 2021. Counsel for the
18   moving party must obtain a motion hearing date from the law clerk of the judge who will
19   hear the motion. The period of time between the date you request a motion date and the
20   hearing date may vary from one district judge to another. Please plan accordingly.
21   Failure to make a timely request for a motion date may result in the motion not being
22   heard. Deadlines for filing motions in limine will be set by the district judge at the final
23   Pretrial Conference.
24         5.     When filing a Motion for Summary Judgment and/or Adjudication, the
25   parties need not file a separate statement of material facts absent prior leave of court.
26         6.     A Mandatory Settlement Conference shall be conducted on May 26, 2021 at
27   9:30 a.m. in the chambers of Magistrate Judge Mitchell D. Dembin. Counsel or any
28   party representing himself or herself shall lodge confidential settlement briefs directly to

                                                   2
                                                                                  20cv1601-BEN-MDD
     Case 3:20-cv-01601-BEN-MDD Document 14 Filed 12/17/20 PageID.92 Page 3 of 4



 1   chambers by May 19, 2021. All parties are ordered to read and to fully comply with the
 2   Chamber Rules of the assigned magistrate judge.
 3         7.      For bench trials before the Honorable Roger T. Benitez, counsel shall file
 4   their Memoranda of Contentions of Fact and Law and take any other action required by
 5   Civil Local Rule 16.1(f)(2) by September 27, 2021. In jury trial cases before the
 6   Honorable Roger T. Benitez, neither party, unless otherwise ordered by the Court, is
 7   required to file Memoranda of Contentions of Fact and Law pursuant to Civil Local Rule
 8   16.1(f)(2).
 9         8.      Counsel shall comply with the pre-trial disclosure requirements of Federal
10   Rule of Civil Procedure 26(a)(3) by September 27, 2021. Failure to comply with these
11   disclosure requirements could result in evidence preclusion or other sanctions under
12   Federal Rule of Civil Procedure 37.
13         9.      Counsel shall meet and take the action required by Civil Local Rule
14   16.1(f)(4) by October 4, 2021. At this meeting, counsel shall discuss and attempt to
15   enter into stipulations and agreements resulting in simplification of the triable issues.
16   Counsel shall exchange copies and/or display all exhibits other than those to be used for
17   impeachment. The exhibits shall be prepared in accordance with Civil Local Rule
18   16.1(f)(4)(c). Counsel shall note any objections they have to any other parties’ Pretrial
19   Disclosures under Federal Rule of Civil Procedure 26(a)(3). Counsel shall cooperate in
20   the preparation of the proposed pretrial conference order.
21         10.     Counsel for plaintiff will be responsible for preparing the pretrial order and
22   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By October 11,
23   2021, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
24   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
25   attorney concerning any objections to form or content of the pretrial order, and both
26   parties shall attempt promptly to resolve their differences, if any, concerning the order.
27         11.     The Proposed Final Pretrial Conference Order, including objections to any
28   other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures shall be

                                                   3
                                                                                  20cv1601-BEN-MDD
     Case 3:20-cv-01601-BEN-MDD Document 14 Filed 12/17/20 PageID.93 Page 4 of 4



 1   prepared, served and lodged with the assigned district judge by October 18, 2021, and
 2   shall be in the form prescribed in and comply with Civil Local Rule 16.1(f)(6).
 3         12.    The final Pretrial Conference is scheduled on the calendar of the Honorable
 4   Roger T. Benitez on October 25, 2021 at 10:30 a.m..
 5         13.    The parties must review the chambers’ rules for the assigned district judge
 6   and magistrate judge.
 7         14.    A post trial settlement conference before a magistrate judge may be held
 8   within 30 days of verdict in the case.
 9         15.    The dates and times set forth herein will not be modified except for good
10   cause shown.
11         16.    Briefs or memoranda in support of or in opposition to any pending motion
12   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
13   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
14   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
15   and a table of authorities cited.
16         17.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
17   this case hereafter.
18         IT IS SO ORDERED.
19   Dated: December 17, 2020
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                   20cv1601-BEN-MDD
